USDC IN/ND case 1:20-cv-00141-WCL-SLC document 6 filed 04/23/20 page 1 of 3


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 JEREMY W. KELLY,

                Petitioner,

                        v.                                 CAUSE NO. 1:20-CV-141-WCL-SLC

 SHERIFF,

                Respondent.

                                      OPINION AND ORDER

       Jeremy W. Kelly filed a habeas corpus petition attempting to challenge his

conviction and four concurrent sentences under cause number 38C01-02-09-FB-12 by

the Jay Circuit Court on February 17, 2004. (ECF 1 at 1.) However, habeas corpus

petitions are subject to a strict one-year statute of limitations.1




       128 U.S.C. § 2244(d) provides:
                (1) A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The limitation
       period shall run from the latest of--
                (A) the date on which the judgment became final by the conclusion of direct
       review or the expiration of the time for seeking such review;
                (B) the date on which the impediment to filing an application created by State
       action in violation of the Constitution or laws of the United States is removed, if the
       applicant was prevented from filing by such State action;
                (C) the date on which the constitutional right asserted was initially recognized by
       the Supreme Court, if the right has been newly recognized by the Supreme Court and
       made retroactively applicable to cases on collateral review; or
                (D) the date on which the factual predicate of the claim or claims presented could
       have been discovered through the exercise of due diligence.
                (2) The time during which a properly filed application for State post-conviction
       or other collateral review with respect to the pertinent judgment or claim is pending shall
       not be counted toward any period of limitation under this subsection.
USDC IN/ND case 1:20-cv-00141-WCL-SLC document 6 filed 04/23/20 page 2 of 3


       Question 9 on the habeas corpus petition form sets forth the text of the statute

and asks for an explanation for why the petition is timely. In response, Mr. Kelly wrote:

“Filing is not timely under these provisions.” (ECF 1 at 4.)

       He is correct. Nothing in his answer or any other part of the petition indicates

State action impeded him from filing a habeas corpus petition sooner, that his claims

are based on a newly recognized constitutional right, or that his claims are based on

newly discovered evidence. Therefore 28 U.S.C. § 2244(d)(1)(B), (C), and (D) do not

establish the start of the limitation period.

       Thus, the limitation period began to run pursuant to 28 U.S.C. § 2244(d)(1)(A)

when the conviction became final upon the expiration of the time to pursue direct

review. Mr. Kelly took a direct appeal to the Court of Appeals of Indiana where his

conviction was affirmed in 2005. (ECF 1 at 1.) He did not file a petition to transfer and

the time for doing so expired 30 days later. See Ind. R. App. P. 25.A and 57.C.

       Mr. Kelly next filed a post-conviction relief petition in 2005 which was denied in

2006. (ECF 1 at 2.) He did not appeal that decision in any court and did not file any

other collateral attacks. (ECF 1 at 2.) Therefore the deadline for filing a habeas corpus

petition challenging his conviction and sentence no later than the end of 2007.2

However, this habeas corpus petition was not signed until March 25, 2020. Therefore

this petition must be dismissed because it is untimely.




       2   Mr. Kelly hasn’t provided the Court with the exact dates; he lists only the years.


                                                       2
USDC IN/ND case 1:20-cv-00141-WCL-SLC document 6 filed 04/23/20 page 3 of 3


       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. To obtain a certificate of

appealability when a petition is dismissed on procedural grounds, the petitioner must

show that reasonable jurists would find it debatable (1) whether the court was correct in

its procedural ruling and (2) whether the petition states a valid claim for denial of a

constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, there is no basis for

finding that jurists of reason would debate the correctness of this procedural ruling.

Therefore, there is no basis for encouraging Mr. Kelly to proceed further. Thus, a

certificate of appealability must be denied. For the same reasons, he may not appeal in

forma pauperis because an appeal could not be taken in good faith.

       For these reasons, the Court:

       (1) DENIES habeas corpus pursuant to Section 2254 Habeas Corpus Rule 4

because the petition is untimely;

       (2) DENIES Jeremy W. Kelly a certificate of appealability pursuant to Section

2254 Habeas Corpus Rule 11;

       (3) DENIES Jeremy W. Kelly leave to appeal in forma pauperis pursuant to 28

U.S.C. § 1915(a)(3); and

       (4) DIRECTS the Clerk to close this case.

       SO ORDERED on April 23, 2020


                                                   s/William C. Lee
                                                   JUDGE WILLIAM C. LEE
                                                   UNITED STATES DISTRICT COURT



                                              3
